Title: To Thomas Jefferson from Albert Gallatin, 24 October 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Wednesday 24 Oct. 1804
                  
               
               In what manner should the records applied for be transmitted. May Govr. Claiborne be directed by the Secy. of State to deliver them to Mr Shields as agent of the United States, or to the board of Commissioners? 
               With great respect Your obedt. Servt.
               
                  
                     Albert Gallatin
                  
               
            